                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                    CASE NO. C17-1780-JCC
10                          Plaintiffs,                   MINUTE ORDER
11           v.

12    DANIEL L. MATHIS, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to establish a case
18   management schedule (Dkt. No. 28). Having reviewed the parties’ stipulation, the Court
19   ENTERS the following case management dates:
20                                   Event                                           Deadline
21                       Administrative Record Filed                             January 4, 2019
22            Parties File Cross Motions for Summary Judgment                   February 15, 2019
23     Parties File Responses to Cross Motions for Summary Judgment              March 15, 2019
24            Parties File Replies to Cross Motions for Summary                   April 15, 2019
25          In their cross motions for summary judgment, the parties can move for summary
26   judgment on all grounds that they believe can support summary judgment. The parties shall note

     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
 1   their cross motions for summary judgment for April 15, 2019. All briefing shall conform with

 2   Local Civil Rule 7(e).

 3          DATED this 19th day of November 2018.

 4                                                        William M. McCool
                                                          Clerk of Court
 5
                                                          s/Tomas Hernandez
 6
                                                          Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1780-JCC
     PAGE - 2
